                                       325 Filed 10/02/20
   Case 1:16-cv-09517-LAK-KHP Document 326       10/01/20 Page 1 of 5
                                                                    2



LiNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL KLEEBERG, LISA STEIN,          ANd   AUDREY
HAYS,
                                                           Civil Action No.:
                       Plaintiffs,'                        16-CV-9517(LAKXKHP)

       v
                                                           STIPULATION AND ORDER
LESTER EBER; ALEXBAY, LLC f/K/A LESTER                     TO SUBSTITUTE PARTY
EBER, LLC; ESTATE OF ELLIOTT W. GUMAER,
JR.; and WENDY EBER,

                       Defendants,

       and

EBER BROS. & CO.; INC.; EBER BROS. WINE AND
TIQUOR CORP.; EBER BROS. WINE & LIQUOR                                              10/1/2020
METRO, lNC.; EBER-CONNECTICUT, LLC; EBER-
RHODE ISLAND, LLC; EBER BROS. ACQUISITION
COM.; EBER-METRO, LLC; SLOCUM & SONS OF
MAINE, INC.; CANANDAIGUA NATIONAL BANK
& TRUST COMPANY,

                       Nominal Defendants.



       WHEREAS, plaintiffs commenced the above captioned action on December 9,2016 in

which they named Lester Eber as a defendant;

       WHEREAS, Defendant the Estate of Elliott W. Gumaer, J.r has filed a cross-claim

against Lester Eber;

       WHEREAS, on April 5,2020,Defendant Lester Eber died;

       WHEREAS, on September 24, 2A20, Defendant Wendy Eber was appointed                       the

Executrix of the Estate; and

       WHEREAS, the Estate of Lester Eber has engaged Underberg & Kessler LLP         as counsel


for the Estate as evidenced by the Declaration of Colin Rarnsey attached hereto as Exhibit A;
     Case 1:16-cv-09517-LAK-KHP Document 325
                                         326 Filed 10/01/20
                                                   10/02/20 Page 2 of 2
                                                                      5



        It is now, hereby, STIPULATED, AGREED and ORDERED that                  the Estate of Lester


Eber should be substituted as a defendant in the above captioned action'

Dated: September    !9,2020                                 Dated: September,{9-,2020




           , Esq                                           C,   (BB 1e80)
UNPNRSNRG &  KESSLER                                Bnoor & AssocthrEs, PLLC
At torney s for Defendant                           Attorneys   for Plaintffi
Estate of Lester Eber                               100 Church Street, 8th Floor
300 Bausch & Lomb Pl.                               New York, NY 10007
Rochester, New York 14604                            Telephone: (212) 256-1957
Telephone: (585) 248-2800                            Email : brian@brook-law.com
Email : cramsey@underbergkessler. com


Dated: September
                    -,2020

Robert C. Calihan, Esq.
CAINEN LNW PLLC
Att orney s for Defendant
Estate of Elliot W. Gumaer, Jr.
l6 E. Main Street, Suite 620
Rochester, New York 14614
Telephone: (585) 232-5291
Email : rcalihan@calihanlaw.com


Dated               zq      ze.b                     SO ORDERED:


                                                     Honorable Lewis A. KaPlan
                                                     United States Disuict Judge




                                                      Honorable Katherine H' Parker
                                                      United States Magistrate Judge
                                                       Dated: 10/1/2020
    Case
     Case1:16-cv-09517-LAK-KHP
          1:16-cv-09517-LAK-KHP Document
                                 Document325-1
                                          326 Filed
                                               Filed10/02/20
                                                     10/01/20 Page
                                                               Page31ofof53




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


DANIEL KLEEBERG, LISA STEIN ANd AUDREY HAYS,
                                                        Plaintiffs,
                  V.                                                          CivilAction No.
                                                                              16-CV-9517(LA](KHP)
LESTER EBER, ALEXBAY,'LLC f/k/a LESTER EBER, LLC,
ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                       Defendants,
      and

EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS
ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
OF MAINE, lNC., and CANANDAIGUA NATIONAL BANK &
TRUST COMPANY,
                                               Nominal Defendants.



                       DECLARAT ION OF COLIN D. RA              EY. ESQ

       1.     l, Colin D. Ramsey, am an attorney licensed to practice in the State of New

York and in this Court.

       2.     I   submit this Declaration in support of the Stipulation to substitute the Estate

of Lester Eber as a defendant in this litigation.

       3.     Lester Eber, deceased, was          a named defendant in this action in his
individual capacity.

       4.     On April 4, 2020, Lester Eber passed away from complications relating to

covtD-19.

       5.     Under Fed.R.Civ.P. 25(a)(1),          "lf a party dies and the claim is        not

extinguished, the court may order substitution of the proper party."
    Case
     Case1:16-cv-09517-LAK-KHP
          1:16-cv-09517-LAK-KHP Document
                                 Document325-1
                                          326 Filed
                                               Filed10/02/20
                                                     10/01/20 Page
                                                               Page42ofof53




      6.     On September 24, 2020 Wendy Eber was issued Letters Testamentary by

the Monroe County Surrogate's Court, permitting her to serve as Executrix of Lester

Eber's Estate.

      7.     Accordingly, the Estate    of Lester Eber may now be substituted as a
defendant in place of Lester Eber.

      8.      Ms. Eber has elected to retain Underberg & Kessler LLP to represent the

Estate of Lester Eber and AlexbaY.

       g.     Counselfor plaintiffs and for co-defendant, Estate of Elliott W. Gumaer, Jr.,

have agreed to stipulate to the substitution of the Estate of Lester Eber.

      WHEREFORE, for each and all of the foregoing reasons, Wendy Eber requests

that an order of substitution be entered substituting the Estate of Lester Eber as a party

defendant in lieu of original defendant Lester Eber, deceased'


DATED: October 1,2020
       Buffalo, New York
                                                   UNDERBERG & KESSLER LLP


                                              By
                                                   Colin D. Ramsey, Esq., Of Coun
                                                   Attorneys for Eber Defendants
                                                   50 Fountain Plaza
                                                   Suite 320
                                                   Buffalo, New York 14202
                                                   (716) 847.9'103




                                             2
     Case
      Case1:16-cv-09517-LAK-KHP
           1:16-cv-09517-LAK-KHP Document
                                  Document325-1
                                           326 Filed
                                                Filed10/02/20
                                                      10/01/20 Page
                                                                Page53ofof53




                              CERTIFICAT      OF SERVICE

       I hereby certify that on October 1,2020, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court's electronic filing system
upon the following:

Donald O'Brien, Esq.
Woods Oviatt Gilman
700 Crossroads Building
2 State Street
Rochester, New York 14614

Brian Brook, Esq.
Brook & Associates, PLLC
100 Church St., Fl. B
New York, NY 10007

Robert Calihan, Esq.
Calihan Law PLLC
620 Reynolds Arcade Building
16 East Main Street
Rochester, New York 14614

Michael J. Adams, Esq.
Calihan Law PLLC
620 Reynolds Arcade Building
16 East Main Street
Rochester, New York 14614



                                                               sey, Esq., Of Cou
                                                 Underberg & Kessler LLP
                                                 Attorneys for Eber Defendants
                                                 50 Fountain Plaza
                                                 Suite 320
                                                 Buffalo, New York 14202
                                                 (716) 847.e103




                                             3
